IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39015

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 461
                                                 )
       Plaintiff-Respondent,                     )      Filed: May 3, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
TIMOTHY DALE HILSCHER,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and suspended unified sentences of ten years, with a
       minimum period of confinement of two years, for delivery of a controlled
       substance and seven years, with one year determinate, for possession of a
       controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Timothy Dale Hilscher pled guilty to delivery of a controlled substance. Idaho Code
§ 37-2732(a)(1)(A).   Hilscher also entered an Alford 1 plea to possession of a controlled
substance, I.C. § 37-2732(c)(1). The district court sentenced Hilscher to concurrent unified
sentences of ten years, with two years determinate for delivery of a controlled substance, and
seven years with one year determinate, for possession of a controlled substance. The court



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                1
suspended the sentences and placed Hilscher on probation. Hilscher appeals, asserting that the
district court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hilscher’s judgment of conviction and sentences are affirmed.




                                                   2